                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

DEVONNA TILLMAN, also known as Devonna Fricks,
individually and on behalf of all others similarly situated                           PLAINTIFF


V.                                   CASE NO. 4:18-cv-04090


DYNAMIC RECOVERY SOLUTIONS,
LLC; CALVARY SPV I, LLC; and JOHN
DOES, 1-25                                                                          DEFENDANT

                                             ORDER

        Before the Court is a Notice of Voluntary Dismissal with Prejudice filed by Plaintiff. ECF

No. 9. Plaintiff states that this action can be dismissed with prejudice, without costs,

disbursements, or attorney’s fees to any party. Defendants have filed no response to the instant

filing and, accordingly, the Court will assume that the same is unopposed. Accordingly, the Court

finds that this matter should be and hereby is DISMISSED WITH PREJUDICE and that no party

is entitled to any costs or fees.

        IT IS SO ORDERED, this 22nd day of January, 2019.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              United States District Judge
